DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-5, 7, and 21 drawn to a semiconductor package, classified in CPC H01L25/0652.
Claims 8-14, drawn to a semiconductor package, the conductive structure, classified in CPC H01L29/78696.
Claims 15-19 and 22, drawn to a semiconductor package, classified in CPC H01L23/5386. 
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination as disclosed in claim 1 has the same combination of claim 15, such as: a logic die provided on an interposer substrate; and a memory stack structure provided adjacent to the logic die, wherein the memory stack structure comprises: a buffer die provided on the interposer substrate; and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q249455 Appln. No.: Not Yet Assigned a memory die provided on the buffer die, wherein a number of bumps between the buffer die and the memory die is greater than a number of bumps between the buffer die and the interposer substrate. The subcombination as disclosed in claim 1, further includes wherein the buffer die has a first surface that faces the interposer substrate and a second surface that faces the plurality of memory dies, which are not required by combination as claimed in claim 15 for patentability;. Moreover, the subcombination as claimed in claim 1 has utility by itself or in other combinations, for example, wherein the buffer die has a first surface that faces the interposer substrate and a second surface that faces the plurality of memory dies provides for a more compact device that allows for enhanced functionality.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination as disclosed in claim 8 has the same combination of claim 15, such as: a logic die provided on an interposer substrate; and a memory stack structure provided adjacent to the logic die, wherein the memory stack structure comprises: a buffer die provided on the interposer substrate; and 5PRELIMINARY AMENDMENTAttorney Docket No.: Q249455 Appln. No.: Not Yet Assigned a memory die provided on the buffer die, wherein a number of bumps between the buffer die and the memory die is greater than a number of bumps between the buffer die and the interposer substrate. The subcombination as disclosed in claim 8, further includes wherein the buffer die comprises an active layer, the active layer comprising:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q249455 Appln. No.: Not Yet Assigned a first active pattern provided on a first substrate; a first device isolation layer provided on the first substrate and configured to define the first active pattern; and a first gate electrode provided on a channel of the first active pattern, wherein the channel of the first active pattern is positioned higher than an upper surface of the first device isolation layer, which are not required by combination as claimed in claim 15 for patentability;. Moreover, the subcombination as claimed in claim 8 has utility by itself or in other combinations, for example, the active layer comprising:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q249455Appln. No.: Not Yet Assigned a first active pattern provided on a first substrate; a first device isolation layer provided on the first substrate and configured to define the first active pattern; and a first gate electrode provided on a channel of the first active pattern, wherein the channel of the first active pattern is positioned higher than an upper surface of the first device isolation layer provides a gate electrode and channel that can be utilized in the functionality of the device.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if (1) they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable, and (2) the subcombination has separate utility. See MPEP § 806.05(d).
In the instant case, the subcombinations “wherein the buffer die has a first surface that faces the interposer substrate and a second surface that faces the plurality of memory dies” as claimed in claim 1, and the subcombinations “a wherein the buffer die comprises an active layer, the active layer comprising:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q249455 Appln. No.: Not Yet Assigned a first active pattern provided on a first substrate; a first device isolation layer provided on the first substrate and configured to define the first active pattern; and a first gate electrode provided on a channel of the first active pattern, wherein the channel of the first active pattern is positioned higher than an upper surface of the first device isolation layer” as claimed in claim 8, are distinct because they do not overlap in scope and are not obvious variants. The subcombinations as described above (in claim 1 and 8) have separate utilities, such as, the active layer comprising:  3PRELIMINARY AMENDMENTAttorney Docket No.: Q249455Appln. No.: Not Yet Assigned a first active pattern provided on a first substrate; a first device isolation layer provided on the first substrate and configured to define the first active pattern; and a first gate electrode provided on a channel of the first active pattern, wherein the channel of the first active pattern is positioned higher than an upper surface of the first device isolation layer provides a gate electrode and channel that can be utilized in the functionality of the device (claim 8), whereas, claim 1 does not require a gate stack with a gate electrode and a channel.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
In view of the relative complexity of the restriction/election requirement notelephone call was made to applicant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is (313) 446-6582.  The examiner can normally be reached on Mon to Thursday 8:30 A.M -5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/           Examiner, Art Unit 2898